Citation Nr: 1136029	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-39 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1960 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Manchester, New Hampshire.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that in his tour in North Korea he fired his weapon twice and was in fear of his life from enemy fire.  His DD Form 214 does not indicate that the he engaged in combat for purposes of 38 C.F.R. § 3.304(d) and his service was well outside the period of war in Korea.

Nonetheless, the record shows that the Veteran has been diagnosed with several psychiatric diagnoses including PTSD, bipolar disorder and anxiety disorder.  He has attributed his psychiatric problems to his service.  In September 2007, a private physician indicated that the Veteran was under his care for an anxiety disorder, not otherwise specified (NOS), and that he believed it is possible that the Veteran's military experience may be contributing to his current psychiatric problems.  

Here, the evidence shows a current disability and a possible relation to service.  In light of the above, the Board finds find that an examination and opinion is needed before the issue of service connection can be decided.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records pertaining to the Veteran's mental health from the Manchester VA medical facility dated from October 2009 to present.  

2.  Contact the Veteran and request that he provide contact information for all private medical providers that treated him for his mental health to include any records from the 1960s.  Also, he has related that he has been on medication for 20 years; request that he provide the name of any physician(s) responsible for his mental health prescriptions.  

After the appropriate release has been signed, the identified treatment records should be obtained and associated with the file.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of his psychiatric disorders.  The claims file must be made available to the examiner for review.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).  

If PTSD is diagnosed, the examiner should opine as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's PTSD had its clinical onset in service, or is otherwise related to his period of service.  

The examiner should be informed that the Veteran did not serve in combat and that his claimed stressors have not been verified.  If an opinion is based upon an unverified stressor, the examiner should state this fact.  

If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner should opine as to whether it is at least as likely as not (a 50% or higher degree of probability) that it had its clinical onset in service, or is otherwise related to his period of service.

4.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, any post-service diagnoses, and lay statements and testimony of the Veteran.

5.  Thereafter, readjudicate the claim on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


